Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marstiller et al. (US 5155334).
Marstiller discloses in reference to claim:

1.  A wall mounted radiant heater 10 comprising: a heating layer 12 comprising: a 
first elongated conductor 22 configured to pass electric current;  a second 
elongated conductor 22 configured to pass electric current and spaced apart from 
and parallel to the first elongated conductor [Fig.1];  and a continuous sheet 20 of 
resistive material disposed between the first and second elongated conductor 
and adapted to produce heat in response to electrical current;  a transparent 

 
2.  The invention of claim 1, wherein the functional layer is a reflective surface.  Note that the mirror 60 is known to include a reflective surface.
 
3.  The invention of claim 1, wherein the functional layer is decorative. The functional layer is subjectively decorative.
 
4.  The invention of claim 1, wherein the functional layer is opaque, and the transparent layer is intended for nonpermanent marking.  Note that the use of mirror 60 would be known by one of skill to meet the limitations above. 
 

6.  The invention of claim 5, wherein the first and second elongated conductors each comprise a metal (copper) ribbon (having a thin, wide configuration) 22. 
 
7.  The invention of claim 1, further comprising a plug 16 for inserting into a conventional 110V outlet, a first conductive wire 18a communicating with a hot side of the plug and with the first elongated conductor 22, and a second conductive wire 18b communicating with a neutral side of the plug and with the second elongated conductor 22. See Fig. 1

18.  The invention of claim 1, further comprising a backing layer 14 providing  thermal insulation. 
 

 
20.  The invention of claim 19, further comprising a light for illuminating a user of the mirror.  Note that the use of a mirror, a device that requires visible light to be effectively used, includes inherently a source of light. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marstiller et al. (US 5155334) in view of Tai et al. (US 2015/0114952A1).
Marstiller et al. (US 5155334) discloses the claimed invention except in reference to claim:
 5.  The invention of claim 1, wherein the continuous sheet of resistive material comprises carbon nanoparticles in a polymer matrix.  
Tai et al. (US 2015/0114952A1) discloses a sheet-like electric heating means similar to that disclosed by Marstiller, including the continuous sheet of resistive material comprises carbon nanoparticles in a polymer matrix.  
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

	For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the heater as taught by Tai. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marstiller et al. (US 5155334) in view of Zimmerer et al. (US 9185748)
.
Marstiller et al. (US 5155334) discloses the claimed invention except in reference to claim:

9.  The invention of claim 1, further comprising a potentiometer for adjusting voltage delivered to the first elongated conductor to thereby adjust the amount of heat generated by the heater.  
	Zimmerer et al. (US 9185748) discloses an electric panel heating device similar to the claimed invention, and including a potentiometer for adjusting voltage delivered to the heater.  
	For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the heater as taught by Zimmerer, in order to provide a means of controlling the heating of the mirror.

Claims 8, 1-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marstiller et al. (US 5155334) in view of Ellison (US 3612823)
.
Marstiller et al. (US 5155334) discloses the claimed invention except in reference to claim:

8.  The invention of claim 7, further comprising a switch for interrupting current in the first or second conductive wire. 
Ellison (US 3612823) discloses the use of a thermostat (switch) for interrupting current in a conductive wire to control the heating of a radiant panel heater similar to the claimed invention.

 

10.  The invention of claim 1, further comprising a settable thermostat, whereby a user can set a desired temperature. Ellison discloses the use of a settable thermostat (having a control knob).
 
11.  The invention of claim 10, wherein the thermostat is factory set with a maximum temperature to prevent the heater from reaching unsafe high temperatures. 
Ellison discloses the use of a thermostat, a thermostat is known to be set to both an on and off temperature. One of skill would understand that the upper temperature (off temperature) would be set to a safe temperature for the intended use. 
 
12.  The invention of claim 1, wherein the heater comprises a visual indicator for indicating to the user one or more of the following conditions: the heater is on, the heater is off, the heater is warm, the heater is at a preset temperature, and the heater is hot.  
Ellison discloses the use of a light to indicate the functioning of the device, i.e. the device is on.   
For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the “on” indicator light as taught by Ellison.

 
15.  The invention of claim 1, further comprising a controller  with a programming module configured to receive and execute instructions for turning the heater on and off. 
 Ellison teaches a  control knob equivalent to the controller as claimed.   Note that the control knob serves to receive instructions (in the form of the positon of the knob) and execute said instructions which reads as a programming module.
s 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marstiller et al. (US 5155334) in view of Ellison in further view of  Broxson (US 2018/0032227A1)

Marstiller et al. (US 5155334) in view of Ellison discloses the claimed invention except in reference to claim:

13.  The invention of claim 12, wherein the visual indicator is in the form of a lighted display visible through the transparent layer. 
Broxson (US 2018/0032227A1) discloses a “smart mirror” wherein indication lights are visible through the transparent layer of the mirror. 
 For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the “on” indicator light as taught by Ellison and further to provide the light being visible through the transparent layer as taught by Broxson.

 
14.  The invention of claim 13, wherein the lighted display is connected to a wireless network and configured to display one or more of the following: exterior temperature, weather conditions, news headlines, calendar events, and task lists. 
Broxson further discloses a wireless network connectioin and control configured to display one or more of the following: exterior temperature, weather conditions, news headlines, calendar events, and task lists. 
For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the “on” indicator light as taught by Ellison and further to provide the functionality  as taught by Broxson.

 
16.  The invention of claim 15, further comprising a wireless communication device communicating with the controller, whereby a user can turn the heater on and off and enter programming instructions. 
	Broxson discloses the ability of the device to be controlled by an application running on an 
external device such as a smartphone or tablet.
 For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the “on” indicator light as taught by Ellison and further to provide the functionality  as taught by Broxson.
	Modification of the device to include the smartphone control would obviously include the control of the heating aspect of the Marstiller device in addition to the control of the features taught by Broxson.
17.  The invention of claim 15, wherein the user communicates with the controller by a smart phone running an app and receives feedback information about the state of the heater through the app. Broxson discloses the ability of the device to be controlled by an application running on an 
external device such as a smartphone or tablet.
 For at least one of rationales A-D above, it would have been obvious to modify the heater of the device of Marstiller to include the “on” indicator light as taught by Ellison and further to provide the functionality  as taught by Broxson.
	Modification of the device to include the smartphone control would obviously include the control of the heating aspect of the Marstiller device in addition to the control of the features taught by Broxson.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761